Title: Wilhem & Jan Willink to John Adams, 4 February 1784
From: Wilhem & Jan Willink
To: Adams, John


        
          Sir
          Amsterdam 4 febr 1784
        
        The Houses send to your Excellency the Sheme of the projected Loan, but in order to Leave you to Judge of it, that it agrees with one at 6 Per C: intrest, we need to hand your Excelly. the explication of it; but as it is a work of our invention, we find not proper to give the explication of it to our neighbours, and we pray there fore to keep it Secreted, the more as they comprehend it against 6 Per C:, but you’ll reflect that a ballance of ƒ47844:14. is Safed, whch. we regulated also, in order to fund Largely out of it, the higher allowance of 6 instead of 4 1/2 Per C: premium for the charges.
        Your Excellency’ll be pleased to reflect, that by the principal of two millions yearly is added 6 Per Ct. intrest, whch. wanted to be payed in case it was plainly to be negotiated at that term, and is yearly deducted the 4 Per C: intrest, whch. now in reality is payed, the amount intrest whch. the 2 Per C: we pay less, saves, compose the prices to be drawn in obl: at 4 Per C: intrest from 1785 to 1797, and the gratifications promised at the redeeming, so you’ll reflect that every year that sums become redeamable, we deduct the principal sum only of the first colom, and the Sum with the

          gratifications of the secd: colom, whch. enjoys then a ballance as mentioned more favourable, than if really borrowed at 6 Per Ct.
        We should think very good you desired the Houses to let the subscription be only at our House, but however this would be favourable to it, we may not propose it to them to avoid their displeasure.
        We pray your Excellency to mention nothing of this letter, in your answer to the houses and to believe us with real esteem. / Sir / Your Excellency’s Most / Humb & Obedt Servants
        
          Wilhem & Jan Willink
        
       
        ENCLOSURE
        
          
            Pmo.
            Februarÿ
            1784
            Negotiated Principal Sum of
            ƒ 2000000.–.–
          
          
            
            
            
            
            6 pCt.
            ″  120000.–.–
          
          
            
            
            
            
            
            ƒ 2120000.–.–
          
          
            ″
            ″
            1785 . . .
            ƒ2000 000
            to be paÿd 4 pCt.
            ″   80000.–.–
          
          
            
            
            
            
            
            ƒ 2040000.–.–
          
          
            
            
            
            
            6 pCt.
            ″  122400.–.–
          
          
            
            
            
            
            
            ƒ 2162400.–.–
          
          
            ″
            ″
            1786 . . .
            ƒ2050 000
            . . . . . . . . 4
            ″   82000.–.–
          
          
            
            
            
            
            
            ƒ 2080400.–.–
          
          
            
            
            
            
            6 pCt.
            ″  124824.–.–
          
          
            
            
            
            
            
            ƒ 2205224.–.–
          
          
            ″
            ″
            1787 . . .
            ƒ2050 000
            . . . . . . . . 4
            ″   82000.–.–
          
          
            
            
            
            
            
            ƒ 2123224.–.–
          
          
            
            
            
            
            6 pCt.
            ″  127393. 9.–
          
          
            
            
            
            
            
            ƒ 2250617. 9.–
          
          
            ″
            ″
            1788 . . .
            ƒ2110 000
            . . . . . . . . 4
            ″   84400.–.–
          
          
            
            
            
            
            
            ƒ 2166217. 9.–
          
          
            
            
            
            
            6 pC
            ″  129973. 1.–
          
          
            
            
            
            
            
            ƒ 2296190.10.–
          
          
            ″
            ″
            1789 . . .
            ƒ2110 000
            . . . . . . . . 4
            ″   84400.–.–
          
          
            
            
            
            
            
            ƒ 2211790. 10.–
          
          
            
            
            
            
            6 pCt.
            ″  132707. 9.–
          
          
            
            
            
            
            
            ƒ 2344497.19.–
          
          
            ″
            ″
            1790 . . .
            ƒ2180 000
            . . . . . . . . 4
            ″   87200.–.–
          
          
            
            
            
            
            
            ƒ 2257297.19.–
          
          
            
            
            
            
            6 pCt.
            ″  135437.18.–
          
          
            
            
            
            
            
            ƒ 2392735.17.–
          
          
          
            ″
            ″
            1791 . . .
            ƒ2180 000
            . . . . . . . . 4
            ″   87200.–.–
          
          
            
            
            
            
            
            ƒ 2305535.17.–
          
          
            
            
            
            
            6 pCt.
            ″  138332. 3.–
          
          
            
            
            
            
            
            ƒ 2443868.–.–
          
          
            ″
            ″
            1792 . . .
            ƒ2270.000
            . . . . . . . . 4 pC
            ″   90800.–.–
          
          
            
            
            
            
            
            ƒ 2353068.–.–
          
          
            
            
            
            
            6 pCt.
            ″  141184. 2.–
          
          
            
            
            
            
            
            ƒ 2494252. 2.–
          
          
            ″
            ″
            1793 . . .
            ƒ2270 000
            . . . . . . . . 4
            ″   90800.–.–
          
          
            
            
            
            
            
            ƒ 2403452. 2.–
          
          
            
            
            
            
            6 pCt.
            ″  144207. 3.–
          
          
            
            
            
            
            
            ƒ 2547659. 5.–
          
          
            ″
            ″
            1794 . . .
            ƒ2370.000
            . . . . . . . . 4
            ″   94800.–.–
          
          
            
            
            
            
            
            ƒ 2452859. 5.–
          
          
            
            
            
            
            6 pC
            ″  147171. 11.–
          
          
            
            
            
            
            
            ƒ 2600030.16.–
          
          
            ″
            ″
            1795 . . .
            ƒ2370.000
            . . . . . . . . 4
            ″   94800.–.–
          
          
            
            
            
            
            
            ƒ 2505230.16.–
          
          
            
            
            
            
            6 pCt.
            ″  150313.17.–
          
          
            
            
            
            
            
            2655544.13.–
          
          
            ″
            ″
            1796 . . .
            ƒ2490.000
            . . . . . . . . 4 pC
            ″   99600.–.–
          
          
            
            
            
            
            
            ƒ 2555944.13.–
          
          
            
            
            
            
            6 pC
            ″  153356.14.–
          
          
            
            
            
            
            
            ƒ 2709301. 7.–
          
          
            ″
            ″
            1797 . . .
            ƒ2490 000
            . . . . . . . . 4
            ″   99600.–.–
          
          
            
            
            
            
            
            ƒ 2609701. 7.–
          
          
            
            
            
            
            6 pC
            ″  156582. 2.–
          
          
            
            
            
            
            
            ƒ 2766283. 9.–
          
          
            ″
            ″
            1798 . . .
            ƒ2690 000
            . . . . . . . . 4
            ″  107600.–.–
          
          
            
            
            
            
            
            ƒ 2658683. 9.–
          
          
            
            
            
            
            6 pCt.
            ″  159521.–.–
          
          
            
            
            
            
            
            ƒ 2818204. 9.–
          
          
            
            
            1799 . . .
            ƒ2690 000
            . . . . . . . . 4
            ″  107600.–.–
          
          
            
            
            
            
            
            ƒ 2710604. 9.–
          
          
            
            
            
            
            6 pC
            ″  162636. 5.–
          
          
            
            
            
            
            
            ƒ 2873240. 14.–
          
          
          
            
            
            1800 . . .
            ƒ2690 000
            . . . . . . . . 4
            ″  107600.–.–
          
          
            
            
            
            
            
            ƒ 2765640.14.–
          
          
            
            Redimable . . . . . . . . .
            ƒ300.000
            with premium
            ″  315000.–.–
          
          
            
            
            
            
            
            ƒ 2450640.14.–
          
          
            
            
            
            
            6 pCt.
            ″  147038. 9.–
          
          
            
            
            
            _____
            
            ƒ 2597679. 3.–
          
          
            
            
            1801 . . .
            ƒ2390 000
            . . . . . . . . 4
            ″   95600.–.–
          
          
            
            
            
            
            
            ƒ 2502079. 3.–
          
          
            
            Redimable . . . . . . . . .
            ″ 310.000
            with premium
            ″  328600.–.–
          
          
            
            
            
            
            
            ƒ 2173479. 3.–
          
          
            
            
            
            
            6 pC
            ″  130408. 15.–
          
          
            
            
            
            _____
            
            ƒ 2303887.18.–
          
          
            
            
            1802 . . .
            ƒ2080.000
            . . . . . . . . 4
            ″   83200.–.–
          
          
            
            
            
            
            
            ƒ 2220687.18.–
          
          
            
            Redimable . . . . . . . . .
            ″ 320 000
            With premium
            ″  342400.–.–
          
          
            
            
            
            
            
            ƒ 1878287.18.–
          
          
            
            
            
            
            6 pC
            ″  112697. 5.–
          
          
            
            
            
            _____
            
            ƒ 1990985. 3.–
          
          
            
            
            1803 . . .
            ƒ1760 000
            . . . . . . . . 4
            ″   70400.–.–
          
          
            
            
            
            
            
            ƒ 1920585. 3.–
          
          
            
            Redimable . . . . . . . . .
            ″ 340 000
            with premium
            ″  367200.–.–
          
          
            
            
            
            
            
            ƒ 1553385. 3.–
          
          
            
            
            
            
            6 pC
            ″   93203. 2.–
          
          
            
            
            
            _____
            
            ƒ 1646588. 5.–
          
          
            
            
            1804 . . .
            ƒ1420 000
            . . . . . . . . 4
            ″   56800.–.–
          
          
            
            
            
            
            
            ƒ 1589788. 5.–
          
          
            
            Redimable . . . . . . . . .
            ″ 350 000
            with premium
            ″  381500.–.–
          
          
            
            
            
            
            
            ƒ 1208288. 5.–
          
          
            
            
            
            
            6 pC
            ″   72497. 6.–
          
          
            
            
            
            _____
            
            ƒ 1280785. 11.–
          
          
            
            
            1805 . . .
            ƒ1070 000
            . . . . . . . . 4
            ″   42800.–.–
          
          
            
            
            
            
            
            ƒ 1237985. 11.–
          
          
            
            Redimable . . . . . . . . .
            ″ 370 000
            With premium
            ″  407000.–.–
          
          
            
            
            
            
            
            ƒ 830985. 11.–
          
          
            
            
            
            
            6 pC
            ″   49859. 3.–
          
          
            
            
            
            
            
            ƒ 880844.14.–
          
          
          
            
            
            
            _____
            
            
          
          
            
            
            1806 . . .
            ƒ700 000
            . . . . . . . . 4
            ″   28000.–.–
          
          
            
            
            
            
            
            ƒ 852844.14.–
          
          
            
            Redimable . . . . . . . . .
            ƒ700 000
            With premium
            ″  805000.–.–
          
          
            
            
            
            Which balance of
            ƒ 47844.14.–
          
        
        show’s that the sheme is more adventagious than at 6 pCt. marelÿ.—
      